EXECUTION COPY

 

C:\Users\mariana.lynch\Desktop\10.6_2.jpg [c716-20131231ex106a19c11g1.jpg]

 

 

 

 

 

AMENDMENT NO.5 TO

 

AGREEMENT

C:\Users\mariana.lynch\Desktop\10.6.jpg [c716-20131231ex106a19c11g2.jpg]

 

THIS AMENDMENT NO.5 TO AGREEMENT (this “Amendment”) is made effective as of
December  9,  2013, between IDEXX Operations, Inc., a Delaware corporation whose
principal place of business is at 6100 east Shelby Drive, Memphis Tennessee
38141, U.S.A. (“IDEXX”) and Ortho-Clinical Diagnostics, Inc., a New York
corporation with offices at 100 Indigo Creek Drive, Rochester, New York, U.S.A.
(“OCD”).

WHEREAS, OCD and IDEXX have entered into that certain Agreement dated as of
October 16, 2003, as amended by Amendment No. 1 thereto effective January 1,
2005, Amendment No. 2 thereto effective October 15, 2006,  Amendment No. 3
thereto effective January 18, 2008 and Amendment No. 4 thereto effective
December 28, 2011 (as so amended, the “Agreement”), regarding supply by OCD of
dry slides for IDEXX veterinary chemistry analyzers; and    

WHEREAS, OCD and IDEXX now desire to amend the Agreement to reflect the
foregoing;

NOW THEREFORE, the parties hereby agree as follows:

 

1.



Schedule 3 to the Agreement is deleted in its entirety and replaced with the
attached Schedule 3.  All future adjustments to Schedule 3 will require the
mutual agreement of both parties.

2.



Schedule 5 to the Agreement (as amended in Amendment No. 4 to the Agreement)  is
supplemented with the attached Schedule 5-A, and references in the Agreement to
Schedule 5 shall be deemed to include Schedule 5-A.  For the avoidance of doubt,
subject to the terms and conditions of the Agreement, OCD undertakes to
manufacture for IDEXX and supply to IDEXX, the consumables listed on the
attached  Schedule 5-A.  All future adjustments to Schedule 5-A will require the
mutual agreement of both parties.

3.



Schedule 6 to the Agreement is deleted in its entirety and replaced with the
attached Schedule 6.  All future adjustments to Schedule 6 will require the
mutual agreement of both parties.

4.



The specifications attached as Exhibit A to this Amendment are the mutually
agreed specifications for the relevant products listed therein.  Exhibit A will
be comprised of the “Purchase Material Specifications” documents for each test
and panel listed in Schedule 5-A and may be changed or added to periodically by
the mutual agreement of both parties and these routine changes will not require
an amendment to the contract.  The change process will be managed by a change
control document and the inclusion of signatures by both IDEXX and OCD on each
current individual “Purchase Material Specification”.  Proposed changes should
be



1

 



--------------------------------------------------------------------------------

 

EXECUTION COPY

 

submitted in writing by either IDEXX or OCD and confirmed in writing by the
other party, such changes will be finalized by signature on the “Purchase
Material Specification”.  Communications to IDEXX should be provided to the
General Manager, IDEXX Vetlab and communication to OCD should be provided to the
National Account Director, IDEXX.     The parties acknowledge and agree that the
items listed in the “Quality Requirements” section of such specifications shall
be provided by OCD to IDEXX at no charge to IDEXX.    The items provided at no
charge will be capped at the quantities called for in Exhibit A as attached to
this amendment, all additional quantities or items required for new products may
be charged for by OCD.

5.



Except as modified by this Amendment, the Agreement remains in effect.  This
Amendment is to be construed as part of the Agreement.  Each reference to
“hereof”, “hereunder”, “herein” and “hereby” and each other similar reference
and each reference to “this Agreement” and each other similar reference
contained in the Agreement shall from and after the date set forth above, refer
to the Agreement as amended hereby.

6.



This Amendment may be executed in counterparts, each of which shall be deemed to
be an original and all of which together shall be deemed to be one and the same
instrument.

*****






2

 



--------------------------------------------------------------------------------

 

EXECUTION COPY

 



IN WITNESS WHEREOF and intending to be legally bound, the parties hereto have
caused this Amendment to be duly executed in duplicate by their respective
authorized representatives as of the day and year first written above:

 

 

 

 

 

ORTHO-CLINICAL DIAGNOSTICS, INC.

 

IDEXX OPERATIONS, INC.

 

 

 

 

 

By:

/s/ Thomas O’Neil

 

By:

/s/ Johnny Powers

 

 

 

 

 

Name:

Thomas O’Neil

 

Name:

Johnny Powers

 

 

 

 

 

Title:

VP Americas & EMEA

 

Title:

Executive Vice President

 

 

 

 

 

Date:

12/11/13

 

Date:

12/9/13

 

Acknowledged and consented to, solely as guarantor pursuant to Section 30 of the
Agreement:

 

 

 

 

 

 

 

 

 

IDEXX LABORATORIES, INC.

 

 

 

 

 

 

 

 

By:

/s/ Jonathan Ayers

 

 

 

 

 

 

 

 

Name:

Jonathan Ayers

 

 

 

 

 

 

 

 

Title

Chairman, President and CEO

 

 

 

 

 

 

 

 

Date:

12/9/13

 

 





3

 



--------------------------------------------------------------------------------

 

EXECUTION COPY

 

Schedule 3

Panels/Profiles/CLIPs

 

VetTest “Pre-Anesthetic Panel” (IDEXX part #98-21718-US, OCD cat #8015109),
consists of four sets of the following six VETTEST slides:

 

 

 

 

 

 

BUN

Urea Nitrogen

 

 

 

ALT  (SGPT)

Alanine aminotransferase

 

 

 

GLU

Glucose

 

 

 

TP

Total protein

 

 

 

CREA

Creatinine

 

 

 

ALKP

Alkaline phosphatase

 

 

 

 

VetTest “General Health Profile”, (IDEXX part #98-20590-00, OCD cat #1607175),
the “Large Animal Profile”(OCD cat # 6800071)  and the “Equine Health Profile”
(IDEXX part #98-24021-US, OCD cat #6801956), each consist of two sets of 12
VETTEST slides as follows:

 

 

 

 

 

 

General Health Profile

 

Large Animal Profile

ALB

Albumin

 

ALB

Albumin

ALKP

Alkaline phosphatase

 

ALKP

Alkaline phosphatase

ALT (SGPT)

Alanine aminotransferase

 

AST (SGOT)    

Aspartate aminotransferase

AMYL

Amylase

 

Ca2+

Calcium

Ca2+

Calcium

 

CK

CK

CHOL

Cholesterol

 

GGT

Gamma GT

CREA

Creatinine

 

GLU

Glucose

GLU

Glucose

 

PHOS

Inorganic phosphate

PHOS

Inorganic phosphate

 

LDH

LDH

TBIL

Total bilirubin

 

MG

Magnesium

TP

Total protein

 

TP

Total Protein

BUN

Urea Nitrogen

 

BUN

Urea Nitrogen

 

Equine Health Profile

 

 

 

 

 

 

ALB

Albumin

 

 

 

ALKP

Alkaline phosphatase

 

 

 

AST (SGOT)    

Aspartate aminotransferase

 

 

 

Ca2+

Calcium

 

 

 

CK

CK

 

 

 

GGT

Gamma GT

 

 

 

GLU

Glucose

 

 

 

LDH

LDH

 

 

 

TP

Total protein

 

 

 

BUN

Urea Nitrogen

 

 

 

CREA

Creatinine

 

 

 

TBIL

Total Bilirubin

 

 

 

 

“PROFILES” shall also include the “Urine P:C Ratio” (OCD cat #6802061),
consisting of six pairs of Urine Protein and Creatinine VetTest slides.





4

 



--------------------------------------------------------------------------------

 

EXECUTION COPY

 



“PANELS” shall also include the “QC Panel” (IDEXX part #98-13952-00, OCD cat
#6802213), consisting of four sets of the following six VetTest slides:

 

 

 

 

 

 

ALB

Albumin

 

 

 

ALKP

Alkaline phosphatase

 

 

 

ALT (SGPT)

Alanine aminotransferase

 

 

 

Ca2+

Calcium

 

 

 

GLU

Glucose

 

 

 

NH3

Ammonia

 

 

 

 

“PANELS” shall also include the “Diagnostic Health Profile” (IDEXX part
#98-13835-00, OCD cat #6802590), consisting of two sets of the following twelve
VetTest slides:

 

 

 

 

 

 

ALB

Albumin

 

 

 

ALKP

Alkaline phosphatase

 

 

 

ALT (SGPT)

Alanine aminotransferase

 

 

 

AMYL 

Amylase

 

 

 

Ca2+

Calcium

 

 

 

CREA

Creatinine

 

 

 

GGT 

Gamma GT

 

 

 

GLU

Glucose

 

 

 

LIPA

Lipase

 

 

 

TBIL

Total Bilirubin

 

 

 

TP

Total protein

 

 

 

BUN/UREA

Urea nitrogen

 

 

 

 

“PANELS” shall also include the “NSAID Monitoring Panel” (IDEXX part
#98-13834-00, OCD cat #6802589), consisting of four sets of the following five
VetTest slides:

 

 

 

 

 

 

ALKP

Alkaline phosphatase

 

 

 

ALT (SGPT)

Alanine aminotransferase

 

 

 

AST (SGOT)

Aspartate aminotransferase

 

 

 

CREA

Creatinine

 

 

 

BUN/UREA

Urea nitrogen

 

 

 

 

“PANELS” shall also include the “Avian Health Profile” (IDEXX part #98-12880-US,
OCD cat #6802781), consisting of four sets of the following 6 VetTest slides:

 

 

ALB

Albumin

 

 

 

AST (SGOT)

Aspartate-aminotransferase

 

 

 

Ca2+

Calcium

 

 

 

GLU

Glucose

 

 

 

TP

Total protein

 

 

 

URIC

Uric acid

 

 

 

 

“PANELS” shall also include the “Catalyst Chem. 17 Clip” (IDEXX part
#98-11003-02, OCD cat #6802678), consisting of the following fourteen (14)
Catalyst slides assembled per the specifications detailed in the Purchase
Material Specifications. 

 

LIPA

Lipase

 

 

 

Ca2+ 

Calcium

 

 

 

PHOS

Phosphorus

 

 

 

ALB

Albumin

 

 

 

BUN/UREA

Urea nitrogen

 

 

 

TBIL

Total Bilirubin

 

 

 

GLU

Glucose

 

 

 

CREA

Creatinine

 

 

 

AMYL

Amylase

 

 

 

CHOL

Cholesterol

 

 

 

ALT (SGPT)

Alanine aminotransferase

 

 

 

ALKP

Alkaline phosphatase

 

 

 

TP

Total protein

 

 

 

GGT

Gamma GT

 

 

 

 

“PANELS” shall also include the “Catalyst Chem. 15 Clip” (IDEXX part
#98-11004-01, OCD cat #6802673), consisting of the following twelve (12)
Catalyst slides assembled per the specifications detailed in the Purchase
Material Specifications.

 

 

 

 

 

Ca2+

Calcium

 

 

 

PHOS

Phosphorus

 

 

 

ALB

Albumin

 

 

 

BUN/UREA

Urea nitrogen

 

 

 

TBIL

Total Bilirubin

 

 

 

GLU

Glucose

 

 

 

CREA

Creatinine

 

 

 

CHOL

Cholesterol

 

 

 

ALT (SGPT)

Alanine aminotransferase

 

 

 

ALKP

Alkaline phosphatase

 

 

 

TP

Total protein

 

 

 

GGT

Gamma GT

 

 

 

 

“PANELS” shall also include the “Catalyst Chem. 10 Clip” (IDEXX part
#98-11005-01, OCD cat #6802675), consisting of the following seven (7) Catalyst
slides assembled per the specifications detailed in the Purchase Material
Specifications.

 

 

 

 

 

BUN/UREA

Urea nitrogen

 

 

 

ALB

Albumin

 

 

 

GLU

Glucose

 

 

 

CREA

Creatinine

 

 

 

ALT (SGPT)

Alanine aminotransferase

 

 

 

ALKP

Alkaline phosphatase

 

 

 

TP

Total protein

 

 

 

 

“PANELS” shall also include the “Catalyst NSAID 6 Clip” (IDEXX part
#98-11007-01, OCD cat #6802676), consisting of the following five (5) Catalyst
slides assembled per the specifications detailed in the Purchase Material
Specifications. : 

 

 

 

 

 

 

ALKP

Alkaline phosphatase

 

 

 

ALT (SGPT)

Alanine aminotransferase

 

 

 

BUN/UREA

Urea nitrogen

 

 

 

CREA

Creatinine

 

 

 

AST (SGOT)

Aspartate aminotransferase

 

 

 

 

“PANELS” shall also include the “Catalyst Equine 15 Clip” (IDEXX part
#98-11006-01, OCD cat #6802674), consisting of the following twelve (12)
Catalyst slides assembled per the specifications detailed in the Purchase
Material Specifications. 

 

 

 

 

 

Ca2+

Calcium

 

 

 

LDH

Lactate dehydrogenase

 

 

 

GGT

Gamma GT

 

 

 

ALB

Albumin

 

 

 

BUN/UREA

Urea nitrogen

 

 

 

TBIL

Total Bilirubin

 

 

 

GLU

Glucose

 

 

 

AST (SGOT)

Aspartate aminotransferase

 

 

 

CK

Creatine Kinase

 

 

 

CREA

Creatinine

 

 

 

ALKP

Alkaline phosphatase

 

 

 

TP

Total protein

 

 

 

 

“PANELS” shall also include the “Catalyst QC  Clip” (IDEXX part #98-13700-00,
OCD cat #6802804), consisting of the following six (6) Catalyst slides assembled
per the specifications detailed in the Purchase Material Specifications.

 

 

 

 

 

 

Ca2+

Calcium

 

 

 

ALB

Albumin

 

 

 

NH3

Ammonia

 

 

 

ALT (SGPT)

Alanine aminotransferase

 

 

 

ALKP

Alkaline phosphatase

 

 

 

GLU

Glucose

 

 

 

 

 

Packaging for the PANELS/PROFILES listed above have been previously agreed upon
by the parties, and any changes to the slide composition or packaging of the
foregoing shall be negotiated in good faith and mutually agreed upon by OCD and
IDEXX.  The slide composition and packaging of any additional PANELS/PROFILES
shall be mutually agreed upon by OCD and IDEXX.  All purchases by IDEXX or IDEXX
BV of IDEXX slides packaged as PANELS/PROFILES shall be included in quantities
for price calculations for such slides under this Agreement and the Europe
Agreement.

 





5

 



--------------------------------------------------------------------------------

 

EXECUTION COPY

 



Schedule 5-A

 

 

 

 

 

Products

 

 

 

 

 

 

 

 

 

VETTEST SLIDES

 

 

 

 

Single Slides

(Box of 25)

Catalog Number

 

Single Slides

(Box of 12)

Catalog Number

Albumin

8227134

 

Albumin

6801907

Alk Phos

8315459

 

Alk Phos

6801919

ALT (SGPT)

8083750

 

ALT (SGPT)

6801916

Ammonia

1816842

 

Ammonia

6801908

Amylase

8208191

 

Amylase

6801913

AST (SGOT)    

8113979

 

AST (SGOT)    

6801914

Calcium

8048191

 

Calcium

6801902

Cholesterol

8354888

 

Cholesterol

6801906

CK

8358582

 

CK

6801918

Creatinine

8183477

 

Creatinine

6801911

ECO2

8538670

 

ECO2

6802306

Gamma GT

8261315

 

Gamma GT

6801920

Glucose

8130536

 

Glucose

6801900

LDH

8351082

 

LDH

6801917

Lipase

1966191

 

Lipase

6801915

Magnesium

1080266

 

Magnesium

6801912

Phosphorus

8070856

 

Phosphorus

6801909

Total Bilirubin

8380396

 

Total Bilirubin

6801910

Total Protein

1937093

 

Total Protein

6801904

Triglycerides

1922285

 

Triglycerides

6801905

Urea Nitrogen

1507326

 

Urea Nitrogen

6801901

Uric Acid

1000793

 

Uric Acid

Lactate

6801903

6802307

 

 

 

 

 

Profile Slides

(Bx 24)

 

Catalog Number

 

Profile Slides

(Bx 12)

Catalog Number

General Health Profile

1607175

 

Urine P:C Ratio (added May 25, 2004)

6802061

Pre-Anesthetic Panel

8015109

 

Phenobarb (added July 1, 2011)

6802644

Large Animal Profile

6800071

 

 

 

Equine Health Panel (added March 4, 2004)

6801956

 

 

 

QC Panel (added as of June 1, 2005)

6802213

 

 

 

Diagnostic Health Profile

6802590

 

 

 

NSAID Monitoring Profile

6802589

 

 

 

Avian Health Panel

6802781

 

 

 

 

 

 

 

 

Other

Catalog Number

 

 

 

Vetrol

6802212

 

 

 

UPRO Control

6802141

 

 

 

Black DTSC

6800865

 

 

 

White Ref

6800866

 

 

 

White DTSC

6800867

 

 

 

 

 

 

 

 

 

 

 

 

 

CATALYST SLIDES

(added as of October 1, 2008)

 

Catalog

Number

 

 

 

IDEXX Catalyst DX CHEM 15

6802673

 

 

 

IDEXX Catalyst DX EQUINE 15

6802674

 

 

 

IDEXX Catalyst DX CHEM 10

6802675

 

 

 

IDEXX Catalyst DX NSAID

6802676

 

 

 

IDEXX Catalyst DX QCP

6802804

 

 

 

IDEXX Catalyst DX CHEM 17

6802678

 

 

 

IDEXX Catalyst DX UPC

6802679

 

 

 

IDEXX Catalyst DX ALKP

6802628

 

 

 

IDEXX Catalyst DX ALT

6802629

 

 

 

IDEXX Catalyst DX AMYL

6802630

 

 

 

IDEXX Catalyst DX AST

6802631

 

 

 

IDEXX Catalyst DX BUN

6802632

 

 

 

IDEXX Catalyst DX CA

6802633

 

 

 

IDEXX Catalyst DX CHOL

6802634

 

 

 

IDEXX Catalyst DX CK

6802635

 

 

 

IDEXX Catalyst DX CREA

6802636

 

 

 

IDEXX Catalyst DX GGT

6802637

 

 

 

IDEXX Catalyst DX GLU

6802638

 

 

 

IDEXX Catalyst DX LAC

6802639

 

 

 

IDEXX Catalyst DX LDH

6802640

 

 

 

IDEXX Catalyst DX LIPA

6802641

 

 

 

IDEXX Catalyst DX MG

6802642

 

 

 

IDEXX Catalyst DX NH3

6802643

 

 

 

IDEXX Catalyst DX PHOS

6802645

 

 

 

IDEXX Catalyst DX TBIL

6802646

 

 

 

IDEXX Catalyst DX TP

6802647

 

 

 

IDEXX Catalyst DX TRIG

6802648

 

 

 

IDEXX Catalyst DX URIC

6802649

 

 

 

IDEXX Catalyst DX ALB

6802627

 

 

 

IDEXX Catalyst DX PHBR

(added as of August 1, 2011)

6802644

 

 

 

IDEXX Catalyst DX ECO2(12 slide) (added as of August 1, 2011)

6842954

 

 

 

IDEXX Catalyst DX ECO2 (6 slide)

(added as of August 1, 2011)

6482955

 

 

 

 

 

 

 

 

Other

Catalog Number

 

 

 

Vetrol

6802212

 

 

 

Drop Volume Fluid

6802784

 

 

 

Catalyst Slide Wash

6802813

 

 

 

Drop Volume Slides

6802789

 

 

 

Catalyst Pipette Tips

6802779

 

 

 

Catalyst Sample Cups

6802780

 

 

 

Catalyst PHBR Control

6802773

 

 

 

Catalyst White Optical Slide (Box - 6)

6903001

 

 

 

250 mL Both PHBR Bulk Wash Bottles Part 1 and 2

6842914

 

 

 

250 mL PHBR Bulk Wash Part 1

6842923

 

 

 

250 mL PHBR Bulk Wash Part 2

6842924

 

 

 

500 mL Both PHBR Bulk Wash Bottles Part 1 and 2

6842913

 

 

 

500 mL PHBR Bulk Wash Part 1

6842925

 

 

 

500 mL PHBR Bulk Wash Part 2

6842926

 

 

 

1.0 L Both PHBR Bulk Wash Bottles Part 1 and 2

6842915

 

 

 

1.0 L PHBR Bulk Wash Part 1

6842928

 

 

 

1.0 L PHBR Bulk Wash Part 2

6842927

 

 

 

2.0 L Both PHBR Bulk Wash Bottles Part 1 and 2

6842912

 

 

 

2.0 L PHBR Bulk Wash Part 1

6842922

 

 

 

2.0 L PHBR Bulk Wash Part 2

6842929

 

 

 

 

 

 

CONSUMABLES (PRODUCTS NOT INCLUDED UNDER TIERED SLIDE PRICING)

OCD P/N

IDEXX P/N

Description

2013 Price*

6802784

44-14602-00

DROP VOLUME FLUID

[**]

6802789

44-14739-00

Drop Volume Slides

[**]

6842923

23-27337-00

IDEXX PHBR Part 1 Bulk Wash Fluid  250mL

[**]

6842924

23-27338-00

IDEXX PHBR Part 2 Bulk Wash Fluid  250mL

[**]

6842925

23-27339-00

IDEXX PHBR Part 1 Bulk Wash Fluid  500mL

[**]

6842926

23-27340-00

IDEXX PHBR Part 2 Bulk Wash Fluid  500mL

[**]

6842928

23-27341-00

IDEXX PHBR Part 1 Bulk Wash Fluid  1L

[**]

6842927

23-27342-00

IDEXX PHBR Part 2 Bulk Wash Fluid  1L

[**]

6842922

23-27343-00

CATALYST BULK SLIDE WASH PART 1 2.0 L

[**]

6842929

23-27344-00

CATALYST BULK SLIDE WASH PART 2 2.0 L

[**]

6802212

98-11379-00

VETTROL CONTROL 4-SET

[**]

6802779

98-12125-01

CATALYST DX TM PIPETTE TIP

[**]

6802780

98-12128-00

CATALYST DX SAMPLE CUP

[**]

6802773

98-12304-00

CATALYST PHBR CTRL (6)

[**]

6802141

98-12937-00

IDEXX UPRO CONTROL

[**]

6903001

98-14931-00

CATALYST DX WHITE OPTICAL SLIDE, 6-PACK

[**]

6800865

98-20520-00

SLIDE, CALIBRATION, BGS (BX25)

[**]

6800866

98-20521-00

SLIDE, CALIBRATION, WHT (BX25)

[**]

6800867

98-20522-00

SLIDE, CALIBRATION, WRSC (BX25)

[**]

 

 

 

 

 

*  OCD may, at its option, increase all prices for such consumables ordered for
delivery on or after January 1, 2014 by an amount not to exceed [**]% each
year. 








6

 



--------------------------------------------------------------------------------

 

EXECUTION COPY

 



Schedule 6 – Minimum Prices for New Chemistries

 

Urine Protein (added May 25, 2004 as part of the Urine P:C Ratio):

·



Prices for 2005 and thereafter shall be determined based on volume tiers
pursuant to Section 7.02(b), subject to a minimum price for this New Chemistry
of $[**] per slide

 

Lactate (added as of July 1, 2005):

·



Prices for 2005 and thereafter shall be determined based on volume tiers
pursuant to Section 7.02(b), subject to a minimum price for this New Chemistry
of $[**] per slide

 

ECO2 (added as of August 1, 2011):

·



Prices for 2005 and thereafter shall be determined based on volume tiers
pursuant to Section 7.02(b), subject to a minimum price for this New Chemistry
of $[**] per slide

 

Phenobarb (added as of August 1, 2011):

·



Prices for 2005 and thereafter shall be determined based on volume tiers
pursuant to Section 7.02(b), subject to a minimum price for this New Chemistry
of $[**] per slide





7

 



--------------------------------------------------------------------------------

 

EXECUTION COPY

 



Exhibit A – Specifications

[see attached]

 

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. A total of 117 pages were omitted. [**]



8

 



--------------------------------------------------------------------------------